In the

    United States Court of Appeals
                 For the Seventh Circuit
                     ____________________
No. 17-3381
UNITED STATES OF AMERICA,
                                                   Plaintiff-Appellee,
                                 v.

LAWRENCE D. ADKINSON,
                                               Defendant-Appellant.
                     ____________________

         Appeal from the United States District Court for the
         Southern District of Indiana, New Albany Division.
          No. 4:14-cr-00025-2 — Tanya Walton Pratt, Judge.
                     ____________________

  ARGUED JANUARY 23, 2019 — DECIDED FEBRUARY 14, 2019
               ____________________
    Before WOOD, Chief Judge, and KANNE, and ST. EVE, Cir-
cuit Judges.
   PER CURIAM. Lawrence Adkinson, Jeﬀrey Kemp, Paul
Grissom, and Justin Martin (all of whom are appellants in this
consolidated appeal) were prosecuted for robbing T-Mobile
and other cellphone stores. Adkinson, who is African-Ameri-
can, challenges two of the district court’s pretrial rulings. The
ﬁrst ruling denied his motion to transfer the case to a venue
where he potentially would have had more African-American
2                                                   No. 17-3381

jurors on the venire. The second ruling denied his motion to
suppress information that T-Mobile gave to law enforcement
about the approximate location of his cellphone during the
robberies. Because the district court did not abuse its discre-
tion in denying Adkinson’s motion to transfer venue, nor vi-
olate his Fourth Amendment rights by admitting certain
cell-site location information, we aﬃrm the judgment against
Adkinson. We address the other defendants’ appeals in a sep-
arate order.
                        I. Background
    Adkinson and others, in July 2015, robbed a T-Mobile
phone store in Clarksville, Indiana, and then a Verizon store
in Kentucky the next day. With handguns drawn, they stole
approximately 100 cell phones and other items. They later
robbed nine additional stores, including three more T-Mobile
stores.
    T-Mobile investigated the first robberies. As part of its in-
vestigation, T-Mobile conducted “tower dumps”: it pulled
data from cell sites near the first two victim stores to identify
which phones had connected to them—and thus were close to
the crimes. From these dumps, T-Mobile determined that only
one T-Mobile phone was near both robberies and that Adkin-
son was an authorized user on that phone’s account. Each
time a phone connects to any cell site, it also generates a time-
stamped record known as cell-site location information. From
its records, T-Mobile determined where Adkinson’s phone
traveled. It went from Chicago to the Indiana-Kentucky bor-
der, approached the Verizon store the day it was robbed, and
returned to Chicago that evening. T-Mobile voluntarily gave
No. 17-3381                                                   3

this data to the FBI. The record does not reflect whether T-Mo-
bile did so on its own or at the FBI’s request. T-Mobile deliv-
ered similar data after two more of its stores were robbed.
    T-Mobile’s privacy policy allowed T-Mobile to disclose in-
formation about its phones’ users. It may do so “[t]o satisfy
any applicable … legal process or enforceable governmental
request” or “[t]o protect [its] rights or interests, property or
safety or that of others.” Law enforcement used the infor-
mation from T-Mobile to obtain a court order under the
Stored Communications Act, 18 U.S.C. § 2703, granting the
FBI access to additional cell-site data.
    The government charged Adkinson in the Southern Dis-
trict of Indiana, New Albany Division (which encompasses
Clarksville). Before his trial, Adkinson brought two motions
relevant to this appeal. First, he moved to suppress “any and
all evidence obtained through cellphone records and/or trian-
gulation of cellphone numbers” because, he argued, the gov-
ernment obtained it without a warrant, in violation of the
Fourth Amendment. The district court denied the motion. It
ruled that T-Mobile was not the government’s agent when it
transmitted Adkinson’s location data, and Adkinson had con-
sented to T-Mobile’s cooperation with the government, so no
Fourth Amendment violation had occurred.
   The second motion concerned venue. The district court set
a pretrial motion deadline to file change of venue motions.
Adkinson did not timely file such a motion. Instead, on the
morning of trial, after observing that only one African-Amer-
ican prospective juror was on the jury venire, Adkinson
moved during voir dire to transfer the case to a venue with “a
better pool of African Americans,” like Indianapolis. See FED.
4                                                    No. 17-3381

R. CRIM. P. 12(b)(3)(A)(i), 21. Although the court was sympa-
thetic to the basis for the motion, the court observed that Ad-
kinson’s morning-of-trial motion was “extremely untimely”
(it was due a month earlier), and denied it. The court further
noted that Adkinson could have obtained the racial composi-
tion of the judicial division—about one percent African
American—well in advance of trial. The government added
that the population in the Indianapolis Division of the South-
ern District of Indiana was only four-percent African Ameri-
can, and the court agreed, adding that many of the counties
in that division had “very sparse” African-American popula-
tions. Indeed, Adkinson acknowledged during oral argument
that there “is not a significantly larger minority population”
in the Indianapolis Division than there is in the New Albany
Division.
    A jury convicted Adkinson of conspiracy to commit rob-
bery, 18 U.S.C. § 1951(a), conspiracy to brandish a firearm to
further a crime of violence, id. § 924(o), robbery, id. § 1951(a),
and brandishing a firearm to further a crime of violence,
id. § 924(c). The district court sentenced him to 346 months in
prison.
                         II. Discussion
    A. Motion to Change Venue
    On appeal, Adkinson first challenges the district court’s
denial of his motion to change venue. He argues that the
nearly all-white jury pool subjected him to “the substantial
risk of implicit racial bias.” We review the district court’s rul-
ing for an abuse of discretion. United States v. Jordan, 223 F.3d
676, 685–86 (7th Cir. 2000).
No. 17-3381                                                      5

    The district court did not abuse its discretion in denying
Adkinson’s motion because, regardless of his arguments re-
garding the emerging science on implicit bias, the Constitu-
tion does not entitle a defendant to a venire of any particular
racial makeup. See Taylor v. Louisiana, 419 U.S. 522, 538 (1975);
see also United States v. Stephens, 514 F.3d 703, 709 (7th Cir.
2008) (“[A] defendant has no right to a ‘petit jury composed
in whole or in part of persons of [the defendant’s] own race.’”)
(quoting Powers v. Ohio, 499 U.S. 400, 404 (1999) (alteration in
original)). Adkinson’s attempt to create a presumption of im-
plicit racial bias based on the racial composition of the jury
venire fails. To the extent Adkinson subjectively worried
about implicit bias, voir dire was the appropriate vehicle to
address it.
    Furthermore, federal law authorized the government to
prosecute Adkinson in any district where he offended. 18
U.S.C. § 3237(a); FED. R. CRIM. P. 18. Adkinson committed the
first robbery in Clarksville, Indiana, and the government
prosecuted him in the corresponding division. Once there, the
Sixth Amendment entitled Adkinson to a venire that was a
fair cross section of the community and from which the gov-
ernment did not intentionally exclude anyone based on race.
See Taylor, 419 U.S. at 538. Adkinson does not dispute that he
received this. In fact, the African-American who was in the
venire served on the jury.
   Adkinson had the opportunity to tease out any potential
juror bias during voir dire, see United States v. Nettles, 476 F.3d
508, 514 (7th Cir. 2007), and he has never asserted that any of
the jurors in his case actually exhibited bias or that he was
prejudiced in any way. In United States v. Fox, 878 F.3d 574,
578 (7th Cir. 2017), and United States v. Sinclair, 770 F.3d 1148,
6                                                    No. 17-3381

1155–56 (7th Cir. 2014), we affirmed the denial of the defend-
ants’ eve-of-trial motions to change counsel, reasoning that
the cost and inconvenience to the jurors and witnesses out-
weighed the “pure conjecture” that the defendants would
successfully retain new representation. Like the defendants in
Fox and Sinclair, Adkinson only speculates that he would
have had a more diverse jury pool in the Indianapolis Divi-
sion.
    Finally, Adkinson’s motion came too late because Adkin-
son did not abide by the court’s schedule and offered no rea-
son for his tardiness or failure to comply with the district
court’s pretrial scheduling order. See FED. R. CRIM. P. 12(c)(3);
United States v. Suggs, 703 Fed. Appx. 425, 426 (7th Cir. 2017)
(holding that district court did not abuse its discretion in de-
clining to consider an untimely motion).
    B. Motion to Suppress Cell-Site Data
    Adkinson next argues that the district court erroneously
denied his motion to suppress the cell-site data that T-Mobile
collected. The district court denied the motion to suppress be-
cause T-Mobile was not acting as a government agent when it
collected and shared the data with law enforcement, and be-
cause Adkinson did not have a reasonable expectation of pri-
vacy in his location. At oral argument, Adkinson clarified that
he is principally challenging the court’s ruling regarding the
data collected from the tower dumps, rather than the cell-site
location information because the government obtained the
cell-site information pursuant to a court order. His argument
relies heavily on the Supreme Court’s recent decision in Car-
penter v. United States, 138 S. Ct. 2206 (2018). In Carpenter, the
Supreme Court held that the government may not, without a
No. 17-3381                                                     7

warrant supported by probable cause, compel a cellular ser-
vice company to search for and supply the data that its cell
sites reveal about a user’s past movements. Id. at 2221. Adkin-
son asserts that, even though the record does not show that
the government compelled T-Mobile to provide its data, as a
“public utility replacement,” T-Mobile is a “de facto govern-
ment agent.” Therefore, he concludes, its collection of this
data without a warrant violated the Fourth Amendment.
     The government responds that the Fourth Amendment
was not violated, and we agree for three primary reasons.
First, T-Mobile is a private party, and Adkinson has not
shown that it was the government’s agent. “A search or sei-
zure by a private party does not implicate the Fourth Amend-
ment” unless the private party “is acting as an instrument or
agent of the government.” United States v. Shahid, 117 F.3d 322,
325 (7th Cir. 1997) (internal quotation omitted). To demon-
strate agency, Adkinson must establish either that T-Mobile
agreed to act on the government’s behalf and to be subject to
its control or that the government ratified T-Mobile’s conduct
as its own. United States v. Aldridge, 642 F.3d 537, 541 (7th Cir.
2011) (citing RESTATEMENT (THIRD) OF AGENCY §§ 1.01, 4.01
(2006)). T-Mobile, however, acted in its own interest to pre-
vent more robberies of its stores and recover its property
when the company furnished data to the government; there is
no evidence that it expected to receive any benefit from the
government. Providing that data did not transform T-Mobile
into an agent of the state. See Shahid, 117 F.3d at 326. Nor is
T-Mobile, as a carrier of cellular service, a government agent
simply because it is part of that industry. See United States v.
Koenig, 856 F.2d 843, 847–48 (7th Cir. 1988). And the govern-
ment’s mere receipt of T-Mobile’s data is not a ratification of
8                                                     No. 17-3381

T-Mobile’s conduct. See Coolidge v. New Hampshire, 403 U.S.
443, 489–90 (1971); Aldridge, 642 F.3d at 541–52.
    Second, regardless of agency, Adkinson’s Fourth Amend-
ment rights were still not violated because Adkinson con-
sented to T-Mobile collecting and sharing his cell-site infor-
mation. A defendant can voluntarily consent in advance to a
search as a condition of receiving contracted services.
See Medlock v. Trustees of Indiana Univ., 738 F.3d 867, 872
(7th Cir. 2013). As a condition of using a phone serviced by
T-Mobile, Adkinson agreed to T-Mobile’s policy that T-Mo-
bile could disclose information when reasonably necessary to
protect its rights, interests, property, or safety, or that of oth-
ers. And T-Mobile, in accordance with its policy, shared infor-
mation with law enforcement after one of its stores was
robbed at gunpoint.
    Third, Carpenter itself does not help Adkinson. The case
did not invalidate warrantless tower dumps (which identified
phones near one location (the victim stores) at one time (during
the robberies)) because the Supreme Court declined to rule
that these dumps were searches requiring warrants. 138 S. Ct.
at 2220. Adkinson also relies on policy guidance from the De-
partment of Justice about cell-site data. But that policy guid-
ance, by its own terms, “is not intended to and does not create
any right, benefit, trust, or responsibility.”
   Finally, even if Adkinson sought to challenge the cell-site
location data that the government later collected through the
order it obtained under the Stored Communications Act, the
challenge would be meritless. Adkinson did not challenge the
admission of such data below and cannot do so now. As in
Thomas, “though the Supreme Court’s Carpenter decision in-
dicates a potential Fourth Amendment problem with the cell-
No. 17-3381                                                       9

site data used here, [Adkinson] cannot raise this argument
now, after failing to raise it in the district court.” United States
v. Thomas, 897 F.3d 807, 815 (7th Cir. 2018). He has not at-
tempted to show good cause and Thomas suggests the inter-
vening Carpenter decision would not constitute good cause. In
any event, the good-faith exception to the exclusionary rule
would apply. See United States v. Curtis, 901 F.3d 846, 849 (7th
Cir. 2018). Law enforcement reasonably relied on settled law
that the information from T-Mobile was proper, and the Su-
preme Court had not yet decided Carpenter when the govern-
ment received the information.
                         III. Conclusion
   The judgment of the district court is AFFIRMED.